Kim & Bae, P.C. v Lee (2019 NY Slip Op 04925)





Kim & Bae, P.C. v Lee


2019 NY Slip Op 04925


Decided on June 19, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 19, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2017-05144
 (Index No. 3415/15)

[*1]Kim & Bae, P.C., et al., appellants,
vSunki Lee, et al., respondents.


Kim & Bae, P.C., New York, NY (Farzad Ramin of counsel), appellant pro se and for appellants Bong June Kim and Christine Bae.
JSL Law Offices, P.C., Flushing, NY (Jae S. Lee, respondent pro se, of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for defamation, the plaintiffs appeal from an order of the Supreme Court, Queens County (Timothy J. Dufficy, J.), entered April 10, 2017. The order, insofar as appealed from, in effect, upon renewal and reargument, adhered to a prior determination of the same court entered April 21, 2016, denying the plaintiffs' motion to extend the time to complete discovery and to file a note of issue and directing that the plaintiffs were precluded from offering any evidence at trial.
ORDERED that the appeal from the order entered April 10, 2017, is dismissed as academic, without costs or disbursements.
The appeal from the order entered April 10, 2017, must be dismissed as academic in light of our determination on a related appeal (see Kim & Bae, P.C. v Sunki Lee, ___ AD3d ___ [Appellate Division Docket No. 2016-04892; decided herewith]).
CHAMBERS, J.P., HINDS-RADIX, LASALLE and BRATHWAITE NELSON, JJ., concur.

2017-05144	DECISION & ORDER ON MOTION
Kim & Bae, P.C., et al., appellants,
v Sunki Lee, et al., respondents.
(Index No. 3415/15)

Motion by the respondents to dismiss an appeal from an order of the Supreme Court, Queens County, entered April 10, 2017, on the ground that no appeal lies from an order denying [*2]reargument. By decision and order on motion of this Court dated May 24, 2018, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the motion is denied.
CHAMBERS, J.P., HINDS-RADIX, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court